[Cite as State v. Walls, 125 Ohio St.3d 1201, 2010-Ohio-1806.]




             THE STATE OF OHIO, APPELLEE, v. WALLS, APPELLANT.
          [Cite as State v. Walls, 125 Ohio St.3d 1201, 2010-Ohio-1806.]
Motion for reconsideration granted, discretionary appeal accepted on
        Proposition of Law No. I, judgment of the court of appeals reversed in
        part on the authority of State v. Singleton, and cause remanded to the trial
        court.
     (No. 2009-2112 — Submitted April 20, 2010 — Decided April 28, 2010.)
       APPEAL from the Court of Appeals for Cuyahoga County, No. 92280,
                                     2009-Ohio-4985.
                          ON MOTION FOR RECONSIDERATION.
                                  __________________
        {¶ 1} Appellant has filed a motion for reconsideration of the court's
denial of the discretionary appeal in this matter, reported at 124 Ohio St.3d 1476,
2010-Ohio-354, 921 N.E.2d 247.
        {¶ 2} The motion for reconsideration is granted.         The discretionary
appeal is accepted on Proposition of Law No. I. The judgment of the court of
appeals is reversed as to its holding on the second assignment of error below on
the authority of State v. Singleton, 124 Ohio St.3d 173, 2009-Ohio-6434, 920
N.E.2d 958, and the cause is remanded to the trial court for further proceedings
consistent with State v. Singleton.
        LUNDBERG STRATTON, O’CONNOR, O’DONNELL, and CUPP, JJ., concur.
        PFEIFER, ACTING C.J., and LANZINGER, J., dissent and would deny the
motion for reconsideration.
        The late CHIEF JUSTICE THOMAS J. MOYER did not participate in the
decision in this case.
                                  __________________
                            SUPREME COURT OF OHIO




       William D. Mason, Cuyahoga County Prosecuting Attorney, and T. Allan
Regas, Assistant Prosecuting Attorney, for appellee.
       Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin,
Assistant Public Defender, for appellant.
                              __________________




                                            2